DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

Regarding the double patenting rejection, Applicant argues that the ‘alleged rejections are conclusory’.  Examiner disagrees.  Applicant just made general statements that do not address the rejection that has been presented.  While Applicant has not presented anything other than a general statement with no detail, Examiner has presented detailed double patenting rejections are presented.  For example, as outlined below Claim 1 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  That is, claim 1 of the instant Applicant adds that the first and second beam are serving beams for the downlink.  This is an obvious variant.  In other words, designating a beam as serving is obvious to one of ordinary skill in the art possessing ordinary creativity.  A beam could be serving or not serving and therefore, to one of ordinary skill possessing ordinary creativity this is obvious and there are no unexpected results.  Therefore, because Applicant’s statements lack any detail and are not in accordance with one or ordinary skill possessing ordinary creativity; these general statements are not persuasive.  Applicant is encouraged to review the 8 pages of double patenting rejections presented in this and the last office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-8, 25, 30, 31, 9-11, 14-15, 26-29, 16-17, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of U.S. Patent No. 10863570. 

Claim 1 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  That is, claim 1 of the instant Applicant adds that the first and second beam are serving beams for the downlink.  This is an obvious variant.

Claim 2 of the instant Application conflict with claim 2 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 4 of the instant Application conflict with claim 3 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 5 of the instant Application conflict with claim 3 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 6 of the instant Application conflict with claim 3 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 7 of the instant Application conflict with claim 9 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 8 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 25 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  Claim 25 adds wherein the RS are transmitted from a first and second transmission and reception points.  This is an obvious variant.

Claim 30 of the instant Application conflict with claim 2 of U.S. Patent No. 10863570.  Claim 30 adds measuring an RSRP wherein claim 2 of U.S. Patent No. 10863570 implies that that is what is measured by comparing to a threshold which is RSRP.  This is an obvious variant.

Claim 31 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  Claim 31 adds wherein after the preamble is sent determining that the RSs are not satisfying the threshold and determining a candidate beam. This is an obvious variant.

Claim 9 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  That is, claim 9 of the instant Applicant adds that the first and second beam are serving beams for the downlink.  This is an obvious variant.

Claim 10 of the instant Application conflict with claim 2 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 11 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 14 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  Claim 14 of the instant Application adds taking additional measurements and selecting based upon additional measurements.  This is an obvious variant.

Claim 15 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 26 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  Claim 26 adds wherein the RS are transmitted from a first and second transmission and reception points.  This is an obvious variant.

Claim 27 of the instant Application conflict with claim 3 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 28 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 29 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 16 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  That is, claim 16 of the instant Applicant adds that the first and second beam are serving beams for the downlink.  This is an obvious variant.

Claim 17 of the instant Application conflict with claim 2 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 21 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  Claim 21 adds wherein the RS are transmitted from a first and second transmission and reception points.  This is an obvious variant.

Claim 22 of the instant Application conflict with claim 3 of U.S. Patent No. 10863570.  This is an obvious variant.

Claim 23 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  Claim 23 adds wherein there are a plurality of RS not satisfying the threshold.  This is an obvious variant.

Claim 24 of the instant Application conflict with claim 1 of U.S. Patent No. 10863570.  This is an obvious variant.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461